Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Justin Brask on July 5th, 2022.
The application has been amended as follows:

	In the claims:

	In claim 1, line number 14: please insert the word, “directly” after the phrase, “the metal silicide layer” and before the phrase, “on a top of the insulator”.

In claim 9, line number 18: please insert the word, “directly” after the phrase, “the metal silicide layer” and before the phrase, “on a top of the insulator”.

In claim 13, line number 1: please replace the number “1” with the number “9”.

In claim 15, line number 19: please insert the word, “directly” after the phrase, “the metal silicide layer” and before the phrase, “on a top of the insulator”.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, 9, and 15, a skilled artisan would not have found it obvious to have a metal silicide layer, a portion of the metal silicide layer directly on a top of the insulator layer.  

Although, Hasegawa et al. (2014/0020742 A1) teaches a solar cell comprising: a substrate having a light-receiving surface and a back surface (Figure 2, #10); a first thin dielectric layer disposed on the back surface of the substrate (Figure 2, #18i – the portion that directly abuts the substrate); a first polycrystalline silicon emitter region of a first conductivity type disposed on the first thin dielectric layer (Figure 2, #18p); a second thin dielectric layer disposed on the back surface of the substrate (Figure 2, #16i); a second polycrystalline silicon emitter region of a second, different conductivity type disposed on the second thin dielectric layer (Figure 2, #16n), a third thin dielectric layer disposed directly between the first polycrystalline silicon emitter region and the second polycrystalline silicon emitter region (Figure 2, #18i – the lateral portion directly between the first and second polycrystalline emitter regions); an insulator layer disposed on the first polycrystalline silicon emitter region (Figure 2, #20), wherein at least a portion of the second polycrystalline silicon emitter region is disposed on the insulator layer (Figure 2, #16n); a first conductive contact structure disposed on the first polycrystalline silicon emitter region (Figure 2, #24p), wherein the first conductive contact structure is disposed through the insulator layer (Figure 2, #24p is nested between elements 20); and a second conductive contact structure disposed on the second polycrystalline silicon emitter region (Figure 2, #24n), wherein the second polycrystalline silicon emitter region overlaps the first polycrystalline silicon emitter region (Figure 2, #24n is located directly above element 16n at periphery).
Hasegawa’s intrinsic amorphous silicon layers are mapped to the first, second and third dielectric layers in the rejection above, but it is not explicitly disclosed that these layers are dielectric.
Kirkengen et al. (US 2014/0096819 A1) discloses that a separation layer, sometimes referred to as a barrier layer, comprises an electrically insulating material such as intrinsic amorphous silicon (Paragraph 0022).  Accordingly, as evidenced by Kirkengen et al., these layers are dielectric.

A skilled artisan would not have had a reason for the above stated limitations, therefore the back contact solar cells as claimed in claim(s) 1-20 are novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726